Citation Nr: 0007122	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  98-04 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a shrapnel wound to the left lower 
extremity.

2.  Entitlement to an initial compensable evaluation for 
hepatitis.

3.  Entitlement to service connection for a heart disorder.

4.  Entitlement to service connection for a pulmonary 
disorder, to include 
bronchitis and chronic obstructive pulmonary disease (COPD).

5.  Entitlement to service connection for a liver disorder.

6.  Entitlement to service connection for bilateral hearing 
loss.

7.  Entitlement to an initial compensable evaluation for a 
fracture of the distal phalanx of the first finger of the 
right hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to October 
1947 and from October 1951 to November 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.

The claim of entitlement to service connection for bilateral 
hearing loss will be addressed in both the REASONS AND BASES 
and the REMAND sections of this decision.  The claim of 
entitlement to an initial compensable evaluation for a 
fracture of the distal phalanx of the first finger of the 
right hand will be addressed in the REMAND section of this 
decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's residuals of a shrapnel wound to the left 
lower extremity are productive of no limitation of motion of 
the left hip, knee or ankle, and there is no evidence of 
tenderness, edema, effusion, instability, weakness, redness, 
heat, abnormal movement, or guarding of movement.

3.  The veteran's hepatitis is healed and nonsymptomatic.

4.  There is no competent medical evidence of a nexus between 
any current heart disorder and service.

5.  There is no competent medical evidence of a nexus between 
any current pulmonary disorder, including bronchitis and 
COPD, and service.

6.  There is no competent medical evidence showing a current 
liver disorder, other than the veteran's service-connected 
hepatitis.

7.  There is competent medical evidence of a nexus between 
the veteran's current bilateral hearing loss and service.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for residuals of a shrapnel wound to the left lower 
extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.7, 4.20, 4.27, 4.40, 4.45, 4.71a, 
Diagnostic Code 5262 (1999).

2.  The criteria for an initial compensable evaluation for 
hepatitis have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.7, 4.114, Diagnostic Code 7345 
(1999).

3.  The claim of entitlement to service connection for a 
heart disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

4.  The claim of entitlement to service connection for a 
pulmonary disorder, to include bronchitis and COPD, is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

5.  The claim of entitlement to service connection for a 
liver disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

6.  The claim of entitlement to service connection for 
bilateral hearing loss is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims for higher initial evaluations

A.  Applicable laws and regulations

As a preliminary matter, the Board finds that the veteran's 
claims for higher initial evaluations are plausible and 
capable of substantiation and are therefore well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  A 
claim that a service-connected condition has become more 
severe is well grounded when the claimant asserts that a 
higher rating is justified due to an increase in severity.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle 
v. Derwinski, 2 Vet. App. 629, 631-32 (1992).  The Board is 
also satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required in order to comply with the VA's duty to assist him 
in developing the facts pertinent to his claims under 38 
U.S.C.A. § 5107(a) (West 1991).  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (1999).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  But see generally Fenderson v. West, 12 
Vet. App 119 (1999) (concerning the application of "staged" 
ratings in certain cases in which a claim for a higher 
evaluation stems from an initial grant for service connection 
for the disability at issue).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1999).

B.  Residuals of a shrapnel wound to the left lower extremity

In the appealed December 1997 rating decision, the RO granted 
service connection for a shrapnel wound to the left lower 
extremity on the basis of evidence of such a wound in 
service.  A 10 percent evaluation was assigned, effective 
October 1997, and has since remained in effect.  

The RO based the assigned 10 percent evaluation on the 
results of a November 1997 VA orthopedic examination, during 
which the veteran reported persistent pain in the left calf 
that he treated with a heating pad and hot water soaking.  
The examination revealed full range of motion of the left 
ankle, hip, and knee.  There was no palpable tenderness, and 
range of motion testing caused no pain.  Also, there was no 
edema, effusion, instability, weakness, redness, heat, 
abnormal movement, or guarding of movement.  There was a scar 
over the lateral aspect of the calf which was well-healed and 
nontender.  The left calf was noted to be one-half inch 
smaller than the right calf in circumference.  The diagnosis 
was myositis ossificans, with a previous shrapnel injury and 
episodic pain in the left lower extremity.

As indicated in the December 1997 rating decision, the RO has 
evaluated the veteran's shrapnel wound of the left leg at the 
10 percent rate under 38 C.F.R. § 4.71a, Diagnostic Code 5262 
(1999) by analogy.  See 38 C.F.R. §§ 4.20, 4.27 (1999).  
Under this section, a 10 percent evaluation is warranted for 
malunion of the tibia and fibula, with slight knee or ankle 
disability, while a 20 percent evaluation is in order for 
moderate knee or ankle disability.

In this case, the veteran's November 1997 VA orthopedic 
examination revealed normal range of motion of the left hip, 
knee, and ankle, with no pain noted with motion.  See 38 
C.F.R. §§ 4.40, 4.45 (1999); DeLuca v. Brown, 8 Vet. App. 
202, 204-07 (1996).  Also, there was no evidence of 
tenderness, edema, effusion, instability, weakness, redness, 
heat, abnormal movement, or guarding of movement.  Given 
these findings, the veteran's disability is much more 
appropriately characterized as slight than as moderate, thus 
precluding an evaluation in excess of 10 percent under 
Diagnostic Code 5262.

The Board has considered all diagnostic criteria regarding 
knee and ankle disabilities in deciding the veteran's claim 
for a higher initial evaluation.  However, there is no 
evidence of favorable ankylosis of the knee in full 
extension, or in slight flexion between zero and ten degrees 
(the criteria for a 30 percent evaluation under Diagnostic 
Code 5256); moderate recurrent subluxation or lateral 
instability of the knee (the criteria for a 20 percent 
evaluation under Diagnostic Code 5257); dislocated semilunar 
cartilage, with frequent episodes of "locking," pain, and 
effusion into the joint (the criteria for a 20 percent 
evaluation under Diagnostic Code 5258); flexion limited to 30 
degrees (the criteria for a 20 percent evaluation under 
Diagnostic Code 5260); extension limited to 15 degrees (the 
criteria for a 20 percent evaluation under Diagnostic Code 
5261); ankylosis of the ankle in plantar flexion, at less 
than 30 degrees (the criteria for a 20 percent evaluation 
under Diagnostic Code 5270); marked limitation of motion of 
the ankle (the criteria for a 20 percent evaluation under 
Diagnostic Code 5271); ankylosis of the subastragalar or 
tarsal joint in a poor weight-bearing position (the criteria 
for a 20 percent evaluation under Diagnostic Code 5272); 
malunion of os calcis or astragalus, with marked deformity 
(the criteria for a 20 percent evaluation under Diagnostic 
Code 5273); or astragalectomy (the criteria for a 20 percent 
evaluation under Diagnostic Code 5274).  In short, there is 
no basis for an initial evaluation in excess of 10 percent 
for the veteran's residuals of a shrapnel wound to the left 
lower extremity, and the preponderance of the evidence is 
therefore against the veteran's claim for that benefit.


C.  Hepatitis

In the appealed December 1997 rating decision, the RO granted 
service connection for hepatitis on the basis of evidence 
showing that this disability was incurred during the 
veteran's military service.  A noncompensable (zero percent) 
evaluation was assigned, effective October 1997, and has 
since remained in effect.  

The RO based the assigned noncompensable evaluation on the 
results of a November 1997 VA general medical examination.  
This examination revealed no hepatosplenomegaly, and the 
veteran was in no acute distress.  There was no indication 
that the veteran used any hepatitis medications.  The 
examiner diagnosed hepatitis, resulting from eating uncooked 
food while stationed overseas during service.  Also, the 
examiner noted that the veteran suffered from no residuals of 
this disability.

As indicated in the December 1997 rating decision, the RO has 
evaluated the veteran's hepatitis at the noncompensable rate 
under 38 C.F.R. § 4.114, Diagnostic Code 7345 (1999).  Under 
this section, a noncompensable evaluation is warranted in 
cases of healed and nonsymptomatic infectious hepatitis, 
while a 10 percent evaluation is in order in cases of 
demonstrable liver damage, with mild gastrointestinal 
disturbance.  In this case, however, the veteran's November 
1997 VA examination revealed no evidence of residuals of 
hepatitis whatsoever.  As such, the Board finds that this 
disability must be viewed as healed and nonsymptomatic, and 
the preponderance of the evidence is therefore against the 
veteran's claim for an initial compensable evaluation for 
hepatitis.

D.  Conclusion

In reaching its decision on the veteran's claims for higher 
initial evaluations, the Board finds that the evidence of 
record does not raise the question of whether higher 
evaluations were warranted for any periods of time following 
the initial grants of service connection so as to warrant 
"staged" ratings due to a significant change in the level 
of the veteran's disabilities.  Rather, the symptomatology 
reported during the pendency of this appeal has remained 
essentially consistent, with the degrees of severity at all 
times fully contemplated by the assigned evaluations.  
Moreover, the veteran has not alleged, and the record does 
not demonstrate, that any recent findings were used in any 
way to deprive him of higher ratings when he was originally 
evaluated by the VA.  See Fenderson v. West, supra.

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that the service-connected disabilities described above have 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned evaluations, and 
there is also no indication that these disorders have 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (1999).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

II.  Entitlement to service connection for heart, pulmonary, 
and liver disorders

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1999).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1999).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  Also, certain chronic 
diseases, including cardiovascular disease, bronchiectasis, 
and cirrhosis of the liver, may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  

The initial question which must be answered in this case, 
however, is whether the veteran has presented well-grounded 
claims for service connection.  In order for a claim for 
service connection to be well grounded, the claim must be 
shown to be at least plausible and capable of substantiation.  
Specifically, there must be: (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  The nexus 
requirement may be satisfied by evidence showing that a 
chronic disease subject to presumptive service connection was 
manifested to a compensable degree within the prescribed 
period.  See Traut v. Brown, 6 Vet. App. 495, 497 (1994); 
Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps v. Gober, 126 F.3d at 1468.  Furthermore, in 
determining whether a claim is well grounded, the supporting 
evidence is presumed to be true and is not subject to 
weighing.  King v. Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by: (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post-service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of evidence of 
continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 
at 496.  Moreover, a condition "noted during service" does 
not require any type of special or written documentation, 
such as being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence noting the specific symptomatology is 
required to demonstrate a relationship between the present 
disability and the demonstrated continuity of symptomatology 
unless such a relationship is one for which a lay person's 
observation is competent.  Id. at 497.   

The Board has reviewed the veteran's service medical records 
and observes that there is no evidence of treatment for a 
heart disorder or a liver disorder (other than hepatitis, for 
which service connection is in effect) during service.  In 
February 1961, chest x-rays were suspicious for an early hazy 
infiltrate in the left lower lobe, but repeat x-rays three 
days later were within normal limits.  The diagnosis was an 
acute diffuse upper respiratory infection, and the service 
medical records reflect no further treatment for any 
pulmonary disorders.

The earliest evidence of record of any of the veteran's 
claimed disorders subsequent to service is the report of the 
veteran's November 1997 VA general medical examination, which 
contains diagnoses of heart disease (although it was noted 
that no evidence of a present heart disorder was shown upon 
examination) and bronchitis, noted to be secondary to tobacco 
use.  The examiner did not provide any further information 
regarding the etiology of these disorders.  Also, there is no 
indication from the record that the veteran has been 
diagnosed with any liver disorders, other than hepatitis.

In this case, there is no competent medical evidence of a 
nexus between any current heart and pulmonary disorders and 
service, and there is no competent medical evidence of a 
current liver disorder, other than hepatitis.  Indeed, the 
only evidence of record supporting the veteran's claims is 
his own lay opinion.  However, the veteran has not been shown 
to possess the medical expertise necessary to render a 
diagnosis or to establish a nexus or link between a currently 
diagnosed disorder and service.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  See also LeShore v. Brown, 8 
Vet. App. 406, 409 (1995) (evidence which is simply 
information recorded by a medical examiner and unenhanced by 
any additional medical commentary from that examiner does not 
constitute competent medical evidence); Robinette v. Brown, 8 
Vet. App. 69, 77 (1995) (a lay account of a physician's 
statement, "filtered as it [is] through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence").  Therefore, 
the lay contentions of record, alone, do not provide a 
sufficient basis upon which to find these claims to be well 
grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

Well-grounded claims must be supported by evidence, not 
merely allegations.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  In the absence of competent medical evidence to 
support the veteran's claims for service connection for 
heart, pulmonary, and liver disorders, these claims must be 
denied as not well grounded.  Since the veteran's claims for 
service connection are not well grounded, the VA has no 
further duty to assist the veteran in developing the record 
to support his claims.  See Epps v. Gober, 126 F.3d at 1467-
68 (Fed. Cir. 1997) ("there is nothing in the text of § 5107 
to suggest that [VA] has a duty to assist a claimant until 
the claimant meets his or her burden of establishing a 'well 
grounded' claim").

In denying these claims as not well grounded, the Board has 
denied these claims on the same basis as the RO in the 
appealed December 1997 rating decision.  Furthermore, the 
Board is not aware of the existence of additional relevant 
evidence that could serve to make the veteran's claims well 
grounded.  As such, there is no further duty on the part of 
the VA under 38 U.S.C.A. § 5103(a) (West 1991) to notify the 
veteran of the evidence required to complete his application 
for service connection for the claimed disabilities.  See 
McKnight v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).

III.  Entitlement to service connection for bilateral hearing 
loss

As a preliminary matter, the Board finds that the veteran's 
claim for service connection for bilateral hearing loss is 
plausible and capable of substantiation, and, therefore, this 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  The Board has based this finding on a 
February 1998 audiological record, which indicates that the 
veteran had hearing loss in service and currently suffers 
from high frequency sensorineural hearing loss.  In making 
this preliminary finding, the Board renders no decision on 
the merits of this pending claim at this time.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a shrapnel wound to the left lower extremity 
is denied.

Entitlement to an initial compensable evaluation for 
hepatitis is denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for a heart disorder is denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for a pulmonary disorder, to include 
bronchitis and COPD, is denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for a liver disorder is denied.

The claim of entitlement to service connection for bilateral 
hearing loss is found to be well grounded.


REMAND

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claims for service connection for 
bilateral hearing loss and for an initial compensable 
evaluation for a fracture of the distal phalanx of the first 
finger of the right hand.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.103 (1999); Talley v. Brown, 6 Vet. App. 72, 74 
(1993).  This duty includes conducting a thorough and 
contemporaneous medical examination of the veteran.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  If an 
examination report is incomplete, the Board must await its 
completion, or order a new examination, before deciding the 
veteran's claim.  Abernathy v. Principi, 3 Vet. App. 461, 464 
(1992).  

In the present case, the veteran has not been afforded a 
comprehensive VA audiological evaluation to date.  Similarly, 
the veteran has not been afforded an examination to determine 
the nature and extent of any current disability resulting 
from his service-connected fracture of the distal phalanx of 
the first finger of the right hand.

Accordingly, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED to the RO for the 
following action:

1.  The RO should schedule the veteran 
for a VA audiological examination to 
determine the etiology, nature, and 
extent of his claimed bilateral hearing 
loss.  The veteran's claims file should 
be made available to the examiner prior 
to the examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  
All necessary tests and studies should be 
performed, including pure tone threshold 
and Maryland CNC (speech recognition) 
tests.  Based on a review of the claims 
file and the clinical findings of the 
examination, the examiner is requested to 
provide a diagnosis for any audiological 
disorder noted upon examination.  The 
examiner is also requested to offer an 
opinion as to whether it is at least as 
likely as not that the veteran's current 
bilateral hearing loss, if present, is 
related to his period of active service.  
A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

2.  The RO should also schedule the 
veteran for a VA examination, with an 
appropriate examiner, to determine the 
nature and extent of his fracture of the 
distal phalanx of the first finger of the 
right hand.  The veteran's claims file 
should be made available to the examiner 
prior to the examination, and the 
examiner is requested to review the 
entire claims file in conjunction with 
the examination.  All necessary tests and 
studies should be performed.  Based on a 
review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
pertinent diagnosis and to comment on 
whether this disability is productive of 
painful motion, functional loss due to 
pain, or excess fatigability.  A complete 
rationale should be given for all 
opinions and conclusions expressed in a 
typewritten report.

3.  The RO should then review the 
examiners' reports to ensure that all 
action requested by the Board has been 
accomplished.  If not, the deficient 
report(s) should be returned to the 
examiner(s) for completion, as a remand 
by the Board confers upon a claimant, as 
a matter of law, the right to compliance 
with remand orders.  See Stegall v. West, 
11 Vet. App. 268, 270-71 (1998). 

4.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claims of 
entitlement to service connection for 
bilateral hearing loss and entitlement to 
an initial compensable evaluation for a 
fracture of the distal phalanx of the 
first finger of the right hand.  If the 
determination of either claim remains 
adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either factual or legal, as to 
the ultimate outcome of the claims in this case.  The 
appellant has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  However, no action is 
required of the veteran until he is so notified by the RO.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 



